BLD-053                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2780
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                          KENNETH EUGENE CHERRY, JR.,

                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-19-cr-00122-001)
                      District Judge: Honorable Harvey Bartle III
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   December 15, 2022

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                           (Opinion filed December 28, 2022)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

         Federal prisoner Kenneth Eugene Cherry, Jr., appeals pro se from the District

Court’s decision denying his third motion for compassionate release. The Government

has moved to summarily affirm. For the reasons that follow, we grant the Government’s

motion and will summarily affirm the District Court’s judgment.

                                                  I.

         In May 2021, the District Court sentenced Cherry to 15 years in prison and three

years of supervised release for a host of firearm-related offenses.1 Five months later, he

filed his first compassionate-release motion, citing his medical conditions (including

asthma and epilepsy) and the COVID-19 pandemic. A district court may not grant

compassionate release unless it finds that (1) “extraordinary and compelling reasons”

warrant a sentence reduction, and (2) a balancing of the applicable 18 U.S.C. § 3553(a)

factors weighs in favor of a reduction. See 18 U.S.C. § 3582(c)(1)(A); United States v.

Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020). 2 In November 2021, the District Court

denied Cherry’s motion, concluding that he had failed to meet either of these two

requirements. Regarding the § 3553(a) factors, the District Court highlighted the

“extreme seriousness” of Cherry’s offenses, noting that he had been convicted of multiple

counts involving firearms trafficking. (Dist. Ct. Mem. entered Nov. 10, 2021, at 7.) The



1
    Cherry’s projected release date is in 2032.
2
 The reduction also must be “consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

                                                  2
District Court also pointed out that Cherry had served only a small portion of his

sentence, and it explained that “[r]eleasing him now would not appropriately reflect the

nature and circumstances of his offense, promote just punishment, or afford adequate

deterrence to criminal conduct.” (Id. at 7-8.)

       Cherry did not appeal from that denial of compassionate release. Instead, in

February 2022, he filed a second compassionate-release motion. He once again relied on

his medical conditions and the pandemic, and he also pointed to his family

circumstances, such as the fact that his young son was born prematurely and suffers from

medical issues. In May 2022, the District Court denied the motion, concluding that

Cherry had again failed to meet the “extraordinary and compelling reasons” requirement

(the court did not discuss the § 3553(a) factors). Cherry appealed from that decision, but

the Clerk of this Court ultimately dismissed that appeal based on Cherry’s failure to file a

brief. See C.A. No. 22-2018.

       In July 2022, Cherry filed a third compassionate-release motion, reiterating

arguments from his previous motions, highlighting additional medical issues, and

criticizing his medical care in prison. On September 14, 2022, the District Court denied

this motion, concluding that (1) Cherry had yet again failed to meet the “extraordinary

and compelling reasons” requirement, and (2) he did not establish that a rebalancing of




                                             3
the § 3553(a) factors in his favor was warranted. Cherry now appeals from the District

Court’s September 14, 2022 decision.

                                              II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review a

district court’s denial of compassionate release for abuse of discretion. See United States

v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021). Under this standard, “we will not disturb

the [district] court’s determination unless we are left with a definite and firm conviction

that [it] committed a clear error of judgment in the conclusion it reached.” Id. (second

alteration in original) (internal quotation marks omitted). We may summarily affirm a

district court’s decision if the appeal fails to present a substantial question. See 3d Cir.

I.O.P. 10.6.

       Regardless of whether Cherry’s third compassionate-release motion could satisfy

the “extraordinary and compelling reasons” requirement, the District Court did not abuse

its discretion in denying that motion. As noted above, the District Court’s November

2021 decision denying Cherry’s first compassionate-release motion examined the

§ 3553(a) factors and concluded that a balancing of those factors did not weigh in his

favor. Although the November 2021 decision is not the subject of this appeal, the

District Court’s analysis there is relevant here, for the District Court, in denying the third

compassionate-release motion that Cherry filed in less than a year, concluded that he had

failed to show that a rebalancing of the § 3553(a) factors in his favor was warranted. We

find the District Court’s § 3553(a) analysis in its November 2021 decision persuasive,

and we cannot conclude that the District Court committed a clear error of judgment in

                                              4
rejecting the argument that the § 3553(a) factors warranted a different result this time

around.

       Because this appeal does not present a substantial question, we grant the

Government’s motion to summarily affirm, and we will summarily affirm the District

Court’s decision denying Cherry’s third compassionate-release motion.3




3
 We also grant the Government’s request for leave to file its motion for summary
affirmance, as well as its request to be excused from filing a brief.
                                             5